OPINION
GILDEA, Chief Justice.
This case involves a resolution by respondent City of Brainerd (“City”) to expand a road and pay for a portion of the improvement with special assessments. Appellants Roger and Elizabeth Anda, and James H. Martin, LLC (“appellants”), who own property adjacent to the road to be improved, challenge the legality of a petition for the improvement submitted by Central Lakes College (“CLC”). Appellants argue that because CLC is an instrumentality of the State of Minnesota, and the State cannot be bound by special assessments of its property, CLC is not an “owner” of property permitted to petition for an improvement under Minn.Stat. § 429.031, subd. 1(f) (2012). The district court concluded that CLC is an “owner” and granted the City’s motion for summary judgment. The court of appeals affirmed. City of Brainerd v. Brainerd Invs. P’ship, 812 N.W.2d 885, 892 (Minn.App.2012). Because we conclude that the State is an “owner” of property under the plain language of the statute, we affirm.
This case arises from the City’s decision to improve College Drive from a two-lane road with a turn lane into a four-lane road with a center median (“the project”). As the City reviewed funding options, it became clear that either city taxes or special assessments would be necessary to cover a portion of the costs of the project. The Brainerd City Council (“City Council”) indicated that the owners of the land adjacent to the project would benefit from the improvement to College Drive and, therefore, could be subject to special assessments. Because appellants’ property runs adjacent to the project, it falls within the area the City Council proposed to assess.
Under Minnesota law, when a municipality adopts a resolution to fund an improvement by special assessments, the number *754of votes needed depends on the circumstances. See MinmStat. § 429.031, subd. 1(f). If the owners of at least 35 percent of the property adjacent to the improvement submit a petition in favor of the improvement, a municipality can pass a special assessment resolution by a simple majority of the City Council (“35 percent owner rule”). Id. But absent such a petition, the vote required to pass a special assessment resolution is a four-fifths majority of the City Council. Id. In the present case, no petition was initially submitted to support the project and there were not enough votes on the City Council to pass a resolution with a four-fifths majority.
Because the City Council did not have a four-fifths majority, the City Engineer sent a letter to the Vice President of Administrative Services for CLC (“Vice President”) inquiring whether CLC intended to pay special assessments to fund the project. CLC owns over 39 percent of the property adjoining the project, but cannot be obligated to pay special assessments because CLC is an instrumentality of the State. See Minn.Stat. § 435.19, subd. 2 (2012). The Vice President responded, stating that CLC intended “to pay the special assessments,” but requested that the City “defer final action on the special assessments until [CLC had] the full financial picture of the impact of this project.”
On September 15, 2010, the City Engineer completed a feasibility report for the project. The estimated total cost of the project was $6.9 million, with an estimated cost to the City of $621,200 that was to be funded by special assessments. After the feasibility report was complete, the Vice President sent a memorandum to the City confirming CLC’s support of the project. The Vice President stated that “[t]he primary driver for this project is safety, and that is the reason why Central Lakes College is willing to pay assessments for this project.”
On November 15, 2010, CLC formally petitioned the City to reconstruct College Drive. CLC asserted that it is “the owner of not less than 35% in frontage of real property abutting” the project. The City Council validated the petition and, on December 6, 2010, resolved to pay for the project with special assessments by a 4-3 vote.
In response to the resolution, appellants initiated an injunction action. Appellants claimed that the petition was invalid and that the City Council did not pass the resolution by the required four-fifths majority.1 Specifically, appellants argued that, pursuant to Minn.Stat. § 435.19, subd. 2, “property owned by the State may not be assessed” because “any payment of costs for a project benefitting State property is merely discretionary.” Because state-owned property is not subject to special assessment absent the State’s consent, appellants argued that the State, and therefore CLC, is not an “owner” of land permitted to petition under section 429.031, subdivision 1(f).2
*755Both parties filed motions for summary judgment, and the district court granted the City’s motion and dismissed appellants’ claims. The court concluded that the plain and unambiguous meaning of the word “owner” in Minn.Stat. § 429.031, subd. 1(f), includes the State. The court therefore determined that CLC is the owner of more than 35 percent of the real property abutting the project and upheld the City’s adoption of the special assessment resolution.
The court of appeals affirmed. City of Brainerd, 812 N.W.2d at 892. Following the same reasoning as the district court, the court of appeals concluded that Minn. Stat. § 429.031, subd. 1(f), is not ambiguous because the word “owner” must be “construed according to the rules of grammar and according to its ‘common and approved usage.’ ” Id. at 891 (quoting Minn.Stat. § 645.08(1) (2012)). Using the common definition of the word “owner”— “[o]ne who has the right to possess, use, and convey something” — the court of appeals held that the plain language of Minn. Stat. § 429.031, subd. 1(f), includes the State as an “owner.” Id. (quoting Black’s Law Dictionary 1214 (9th ed.2009)). We granted appellants’ petition for review.
I.
The issue in this case is whether the State of Minnesota is an “owner” of real property for the purpose of petitioning for improvements pursuant to Minn.Stat. § 429.031, subd. 1(f). Appellants contend that the court of appeals improperly focused on “a single word, ‘owner,’ without considering [the] context and statutory purpose” of the 35 percent owner rule. To support their argument, appellants rely on three attorney general opinions, as well as other extrinsic sources, to illuminate what they contend is relevant legislative intent. The City argues that CLC is an “owner” under the plain language of the statute and, therefore, CLC can petition the municipality for an improvement funded by special assessments.
The interpretation of a statute is a question of law that we review de novo. Clark v. Lindquist, 683 N.W.2d 784, 785 (Minn.2004). The object of all interpretation and construction of laws is to ascertain and effectuate the intention of the Legislature. Minn.Stat. § 645.16 (2012). When legislative intent is clear from the statute’s plain and unambiguous language, we interpret the statute according to its plain meaning without resorting to other principles of statutory interpretation. Id.
We turn first to the statute under which CLC submitted the petition for the improvement to College Drive — Minn. Stat. § 429.031 (2012). Under this section, before a municipality awards a contract for an improvement, the municipality must hold a public hearing. Minn.Stat. § 429.031, subd. 1(a). Once the hearing is held, the number of votes needed to adopt a resolution for an improvement depends on whether property owners petitioned for the improvement. Id., subd. 1(f). If “the improvement has been petitioned for by the owners of not less than 35 percent in frontage of the real property abutting on the streets named in the petition as the location of the improvement,” then “a resolution ordering the improvement may be adopted” with a “vote of a majority of all members of the council.” Id. But in the absence of a petition, “the resolution may be adopted only by vote of four-fifths of all members of the council.” Id. When a petition is submitted, the municipality must determine whether the petition was signed by the required percentage of owners. Minn.Stat. § 429.035 (2012). If the municipality validates the petition, the improvement may go forward with a majority vote, Minn.Stat. § 429.031, subd. 1(f), and the *756cost of the improvement “may be assessed upon property benefited by the improvement,” Minn.Stat. § 429.051 (2012).
The parties dispute whether CLC is an “owner” for the purpose of the petition process set forth in subdivision 1(f). The statute states that “owners” of real property abutting a project may petition for an improvement. Minn.Stat. § 429.031, subd. 1(f). The statute does not provide a definition for the word “owner,” but we are required to construe the word according to its “common and approved usage.” Minn. Stat. § 645.08(1). The common definition of the word “owner” is “[o]ne who has the right to possess, use, and convey something.” Black’s Law Dictionary 1214. Appellants do not dispute that CLC is the record owner of over 39 percent of the property abutting the College Drive project.
But appellants contend that CLC cannot be an owner for the purpose of section 429.031, subdivision 1(f) because the State’s property cannot be assessed. Appellants note that while the statutory scheme in Minn.Stat. ch. 429 (2012) governs most special assessments, a different chapter governs public property — Minn. Stat. ch. 435 (2012). Under chapter 435, when property is owned by the State or its instrumentality, “the governing body of the city or town may determine the amount that would have been assessed had the land been privately owned.” Minn. Stat. § 435.19, subd. 2 (emphasis added). However, “[n]o instrumentality, department or agency shall be bound by the determination of the governing body and may pay from available funds or recommend payment in such lesser amount as it determines is the measure of the benefit received by the land from the improvement.” Id. Thus, while a municipality can determine the amount that would be assessed against state-owned property if it were privately owned, the State cannot be required to pay a special assessment. Because the State cannot be required to pay a special assessment, appellants argue that the State cannot be an owner for the purpose of petitioning for an improvement funded by special assessments. We disagree.
The Legislature did not limit the petition process in Minn.Stat. § 429.031, subd. 1(f), only to those owners obligated to pay a special assessment. The Legislature did not make any distinctions among owners in section 429.031, subdivision 1(f), except to require that the owners of at least 35 percent of the property abutting an improvement bring the petition. Moreover, the Legislature has demonstrated that when it intends to treat property owned by the State differently from privately-owned property, the Legislature knows how to make that distinction clear. See, e.g., Minn.Stat. § 435.19, subd. 2 (“In the case of property owned by the state or any instrumentality thereof....”). Because the Legislature has shown the ability to distinguish between privately-owned property and state-owned property, appellants’ interpretation of the word “owner” essentially adds words to a statute “that [were] purposely omitted or inadvertently overlooked.” Premier Bank v. Becker Dev., LLC, 785 N.W.2d 753, 760 (Minn.2010). We cannot add words of qualification to the statute that the Legislature has omitted. See State v. Carufel, 783 N.W.2d 539, 545 (Minn.2010) (“[T]he court cannot add words to a statute not supplied by the [Legislature.”).
In urging a different construction, appellants look to extrinsic sources. Appellants rely on three attorney general opinions interpreting section 429.031, subdivision 1(f) (or its predecessor provision) that conclude that the State cannot be an “owner” for the purpose of signing a peti*757tion for an improvement funded by special assessments. See Op. Att’y Gen. No. 56, at 138-35 (June 30, 1936); Op. Att’y Gen. No. 387-B-10, at 1-5 (June 29, 1954); Op. Att’y Gen. No. 408-c, at 1-2 (Oct. 28, 1954). And appellants argue that the purpose of the statute, and the circumstances under which the statute was enacted and subsequently amended, provide evidence that the Legislature did not intend the State to be an “owner” for the purpose of petitioning for an improvement.3 We do not resort to extrinsic sources when interpreting a statute unless the statute is ambiguous. See Minn.Stat. § 645.16 (listing sources from which courts may ascertain legislative intent “[w]hen the words of a law are not explicit”); see also Gov’t Research Bureau, Inc. v. Saint Louis Cnty., 258 Minn. 350, 357, 104 N.W.2d 411, 416 (1960) (looking to an attorney general opinion when the statute was ambiguous).4
A statute is ambiguous when it is “susceptible to more than one reasonable interpretation.” Carufel, 783 N.W.2d at 542. Appellants argue that the term “owners” is ambiguous because the statute does not define the term. But the absence of a definition does not render the statute ambiguous because we are required to apply the term’s “common and approved usage.” Minn.Stat. § 645.08(1). When we apply the “common and approved usage” of “owner” — one with the right to possess, use and convey the property — the statute is susceptible to only one reasonable interpretation and, therefore, is not ambiguous. Because the statute is not ambiguous, we decline appellants’ invitation to rely on extrinsic sources.
Finally, appellants argue that public policy supports their position that the State is not an “owner” under Minn.Stat. § 429.031, subd. 1(f). Appellants contend that interpreting the statute to include the State as an owner would eliminate the first line of defense against the use of special assessments that serve a non-local purpose. Appellants also argue that such an interpretation would result in an unfair statutory scheme whereby the State can petition for an improvement and then de-*758dine to pay the assessment in full. See Minn.Stat. §§ 429.031, subd. 1(f), 435.19, subd. 2. We acknowledge that the current statutory framework grants the State discretion to determine if, and how much, it should be assessed. We also recognize that interpreting the word “owner” to include the State could reduce the ability of private landowners to prevent improvements if they own property adjacent to state-owned land. But the statutory framework, as set forth by the Legislature, requires this result. Appellants’ policy arguments do not provide a basis for us to ignore the application of the plain language of section 429.031, subdivision 1(f). See Minn.Stat. § 645.16 (stating that “[w]hen the words of a law ... are clear and free from all ambiguity, the letter of the law shall not be disregarded under the pretext of pursuing the spirit”).5
In sum, under the common and ordinary meaning of “owner,” the State of Minnesota is an owner that may petition a municipality for an improvement under Minn.Stat. § 429.031, subd. 1(f). Because CLC is an “owner,” we hold that CLC’s petition under section 429.031, subdivision 1(f) is valid.
Affirmed.

. The City also commenced an eminent domain proceeding pursuant to Minn.Stat. § 117.042 (2012). The district court granted the City's quick-take petition. The court of appeals consolidated the case with appellants' appeal at issue here, and affirmed. City of Brainerd, 812 N.W.2d at 888-89, 892. The City’s quick-take petition is not at issue in this appeal.


. After appellants commenced this action, the City and CLC executed a final agreement that bound CLC to pay an assessment amount of $359,882.80. The City and CLC agreed that "the Petition represents the College's agreement to pay an assessment.”


. According to appellants, it is inconsistent with the legislative purpose to construe the language of the statute to encompass the State as an owner because such a construction would in effect permit the government to petition itself. In particular, appellants argue that such a construction is inconsistent with the legislative purpose of Minn.Stat. § 429.031, subd. 1(f), which appellants contend is to protect individual property owners from government overreach.


. Appellants also rely on the canon of construction that “[t]he state is not bound by the passage of a law unless named therein, or unless the words of the act are so plain, clear, and unmistakable as to leave no doubt as to the intention of the legislature." Minn.Stat. § 645.27 (2012). Appellants assert that because the State is not named in Minn.Stat. § 429.031, subd. 1(f), we cannot interpret the statute to include the State. We have never applied this canon to a law not being enforced against the State. See, e.g., Holmberg v. Holmberg, 588 N.W.2d 720, 727 (Minn.1999) (finding the Marriage Dissolution Award of Attorney Fees statute did not apply to the State); Lienhard v. State, 431 N.W.2d 861, 864 (Minn.1988) ("Since the rationale for the rule of construction that the State is not bound by a statute unless named therein, Minn.Stat. 645.27 (1986), lies in the doctrine of sovereign immunity, there is little reason to extend its application to the construction of a statute subjecting the State to liability for tort claims as if it were a private person.”); State ex rel. Lord v. Anderson, 251 Minn. 401, 409, 87 N.W.2d 928, 928 (1958) (finding that "providing for allowance of costs and disbursements to the prevailing party upon an appeal, is not expressly applicable to the state, and so under 645.27 may not be applied to the state”). Section 429.031, subdivision 1(f), does not enforce anything against the State. Instead, the statute allows the State the same benefit as any landowner — the right to petition for an improvement to property.


. Appellants also challenge the petition on the basis that CLC did not agree to be bound by the special assessment until four months after it submitted the petition. This challenge has no merit. CLC is the owner of more than 35 percent of the property abutting the improvement regardless of when it signed the agreement. Under the plain language of the statute, CLC was an “owner” both before and after it bound itself to pay a portion of the cost of the improvement because it has the right to possess, use, and convey the land.